Case 2:20-cv-12880-JMV-JAD Document 47-3 Filed 01/10/21 Page 1 of 2 PageID: 681




 Patrick Trainor, Esquire (Attorney ID 242682019)
 LAW OFFICE OF PATRICK TRAINOR
 848 Paterson Avenue
 East Rutherford, New Jersey 07073
 P: (201) 777-3327
 pt@ptesq.com
 Attorney for Plaintiffs

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  DANIEL D’AMBLY; AARON WOLKIND;
  STEVEN HARTLEY; RICHARD
  SCHWETZ; JOBEL BARBOSA;                         CIVIL ACTION NO.: 2:20-cv-12880-JMV-JAD
  MATTHEW REIDINGER; JOHN HUGO;
  SEAN-MICHAEL DAVID SCOTT;                       (Filed Electronically)
  THOMAS LOUDEN; ZACHARY REHL;
  AMANDA REHL; K.R., a minor, by and              ORDER GRANTING PLAINTIFF LEAVE
  through her father ZACHARY REHL and her         TO FILE FIRST AMENDED COMPLAINT
  mother AMANDA REHL, MARK
  ANTHONY TUCCI,

                Plaintiffs,

         vs.

  CHRISTIAN EXOO a/k/a @ANTIFASH
  GORDON; ST. LAWRENCE UNIVERSITY;
  TRIBUNE PUBLISHING COMPANY, LLC;
  NEW YORK DAILY NEWS; VIJAYA
  GADDE; TWITTER, INC; COHEN, WEISS
  AND SIMON, LLP; UNNAMED
  ASSOCIATES 1 – 100,

                Defendants.

       ORDER GRANTING PLAINTIFF FOR LEAVE TO FILE FIRST AMENDED
                             COMPLAINT

        THIS MATTER having been opened to the Court by the Law Office of Patrick Trainor,

 attorney for Plaintiff(s), for an Order amending the Complaint; and the Court having considered

 the moving papers and the opposition, if any; and for good cause show,
Case 2:20-cv-12880-JMV-JAD Document 47-3 Filed 01/10/21 Page 2 of 2 PageID: 682




        IT IS, on this _______ day of _______________, 2021, ORDERED as follows:

        1.      Plaintiff shall file a First Amended Complaint to add Plaintiffs:

             a. Aaron Wolkind

             b. Steven Hartley

             c. Richard Schwetz

             d. Jobel Barbosa

             e. Matthew Reidinger

             f. John Hugo

             g. Sean-Michael David Scott

             h. Zachary Rehl

             i. Amanda Rehl

             j. K.R., a minor by and through her father Zachary Rehl and her mother Amanda

                Rehl

        2.      Plaintiff shall file the First Amended Complaint to supplement the pleading to add

 plaintiff Thomas Louden.

        3.      Plaintiff shall file the First Amended Complaint with this Court within three (3)

 days from the date hereof.

        4.      Plaintiff shall file with this Court a form of the First Amended Complaint that

 indicates in what respect it differs from the Complaint it proposes to amend.

        5.      Defendants shall have fourteen (14) days to file any opposition to Plaintiff’s

 motion to file First Amended Complaint.



                                              ____________________________________
                                                Honorable Joseph A. Dickson, U.S.M.J.
